Based upon information contained in I.C. File LH-0250 and upon an investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, Clendon Paul West, Sr., was an eligible law enforcement officer with the Johnston County Sheriff's Department on September 11, 1995, the date of his death.
2. The deceased came to his death as a result of a gunshot wound to his chest suffered in the course and scope of his official duties while in the discharge of his official duties as a Deputy Sheriff with the Johnston County Sheriff's Department. He died as the result of being shot while attempting to locate a criminal suspect.
3. He was survived by his wife, Mrs. Tevnan Howell West.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission makes the following
CONCLUSIONS OF LAW
1. The deceased was an eligible law enforcement officer with the Johnston County Sheriff's Department, as defined in N.C. Gen. Stat. Section 143-166.2 (d) at the time of his death on September 11, 1995.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. Section 143-266.2 (c).
3. The deceased is survived by his wife, Tevnan Howell West, who meets the definition of spouse contained in N.C. Gen. Stat. Section 143-166.2 (e).
4. The State of North Carolina is obligated to pay the sums called for in N.C. Gen. Stat. Section 143-166.3.
AWARD
There is hereby awarded to Tevnan Howell West the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Hereafter, Tevnan Howell West shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment, reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This the 10th day of October, 1995.
                                  S/ ____________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ ____________ J. RANDOLPH WARD COMMISSIONER
S/ ____________ THOMAS J. BOLCH COMMISSIONER
JHB/nwm
10/10/95